290 S.W.3d 794 (2009)
Anthony LAPUMA, Roxanna Lapuma and Aaron LaPuma, Appellants,
v.
AMERICAN FAMILY MUTUAL INSURANCE COMPANY, Respondent.
No. WD 69478.
Missouri Court of Appeals, Western District.
June 30, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 1, 2009.
Don B. Roberson, Kansas City, MO, for appellant.
Ben T. Schmitt, Matthew F. Mulhern, and David A. Gellis, Kansas City, MO, for respondent.
Before THOMAS H. NEWTON, C.J., P.J., JAMES M. SMART, JR., and VICTOR C. HOWARD, JJ.

Order
PER CURIAM:
Anthony, Roxanna, and Aaron LaPuma appeal a summary judgment entered in favor of American Family Mutual Insurance Company on their garnishment action against the insurer.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding *795 of existing law. The judgment is affirmed. Rule 84.16(b).